138 Nev., Advance Opinion 41
                             IN THE SUPREME COURT OF THE STATE OF NEVADA


                      MAIDE, LLC, A NEVADA LIMITED                        No. 81804
                      LIABILITY COMPANY, D/B/A GENTLE
                      SPRING CARE HOME; SOKHENA K.
                      HUCH, AN INDIVIDUAL; AND MIKI N.
                      TON, AN INDIVIDUAL,
                      Appellants,                                          NI=
                      vs.
                      CORRINE R. DILEO, AS SPECIAL
                      ADMINISTRATOR FOR THE ESTATE
                      OF THOMAS DILEO; THOMAS DILEO,
                      JR., AS STATUTORY HEIR TO
                      THOMAS DILEO; AND CINDY DILEO,
                      AS STATUTORY HEIR TO THOMAS
                      DILEO,
                      Respondents.



                                 Appeal from a district court order denying a motion to compel
                      arbitration in a wrongful death action. Eighth Judicial District Court,
                      Clark County; Adriana Escobar, Judge.
                                 Reversed and remanded.


                      Lewis Brisbois Bisgaard & Smith LLP and S. Brent Vogel and John M. Orr,
                      Las Vegas,
                      for Appellants.

                      Cogburn Law and Hunter S. Davidson and Jamie S. Cogburn, Henderson,
                      for Respondents.

                      Claggett & Sykes Law Firm and Micah S. Echols, Las Vegas; Sharp Law
                      Center and A.J. Sharp, Las Vegas,
                      for Amicus Curiae Nevada Justice Association.



 SUPREME COURT
         OF
      NEVADA


(<   1947A    4WD.,
                   BEFORE THE SUPREME COURT, PARRAGUIRRE, C.J., STIGLICH and
                   SILVER, JJ.


                                                    OPINION

                   By the Court, SILVER, J.:
                               NRS 597.995 requires any agreement that includes an
                   arbitration provision to also include a specific authorization for that
                   provision—or the provision is void. But because NRS 597.995 singles out
                   and disfavors arbitration provisions by imposing stricter requirements on
                   them than on other contract provisions, the Federal Arbitration Act (FAA),
                   9 U.S.C. § 1 et seq. (2012), preempts NRS 597.995 in cases involving
                   interstate commerce. Below, the district court concluded that an arbitration
                   provision was void under NRS 597.995 for failure to include a specific
                   authorization. Because we conclude the FAA applies here and preempts
                   NRS 597.995, the district court's decision was erroneous, and we reverse.
                                    FACTS AND PROCEDURAL HISTORY
                              Maide, LLC, owns and operates Gentle Spring Care Home and
                   Bella Estate Care Home, residential group homes in Las Vegas. Thomas
                   DiLeo moved to Gentle Spring after he developed dementia so that he could
                   receive 24-hour care and supervision.         His ex-wife and personal
                   representative, Corinne DiLeo, signed the paperwork to admit Thomas to
                   Gentle Spring. The admission paperwork included a separate one-page
                   addendum that contained one paragraph addressing "Grievances" and a
                   second paragraph addressing "Arbitration" (the addendum).1 The




                        'Gentle Spring used a form addendum with a heading for another care
                   home Maide owned, but that fact does not affect this appeal.
SUPREME COURT
        OF
       NEVADA
                                                       2
(0)   1947A csap
                    paragraphs were set in a large font, and the addendum contained its own
                    signature block.
                                After his admission to Gentle Spring, Thomas injured his leg.
                    The DiLeo family alleged that Gentle Spring staff improperly bandaged
                    Thomas's leg, which developed gangrene. Thomas's leg was later
                    amputated, and he passed away shortly thereafter.
                                Corinne, as special administrator for the estate, and Cindy
                    DiLeo and Thomas DiLeo, Jr., as statutory heirs, filed a complaint asserting
                    causes of action for abuse/neglect of an older person, negligence, and
                    wrongful death, and a survival action under NRS 41.100 against Maide and
                    individuals connected to Gentle Spring (collectively Maide). Maide moved
                    to compel arbitration based on the addendum, but the DiLeos countered
                    that the arbitration paragraph in the addendum was void and
                    unenforceable under NRS 597.995 for failure to include a separate
                    signature or initial line pertaining solely to that paragraph.
                                The district court initially agreed with Maide, determining the
                    arbitration provision was binding under NRS 597.995. The district court
                    concluded, however, that the statutory heirs were not bound by the
                    arbitration provision and stayed their claims pending arbitration. The
                    DiLeos moved for rehearing, and the district court granted the motion after
                    finding the arbitration addendum lacked specific authorization, such as a
                    separate signature block or initial section, as required by NRS 597.995. The




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) i947A    46*.
                      district court vacated the earlier order and denied Maide's motion to compel
                      arbitration.2 This appeal followed.3
                                                    DISCUSSION
                                  Where an agreement contains an arbitration provision, NRS
                      597.995(1) requires that agreement to "include specific authorization for the
                      provision which indicates that the person has affirmatively agreed to the
                      provision." Failure to include some form of specific authorization for the
                      arbitration provision voids the arbitration provision. NRS 597.995(2).
                                  Below and on appeal, the parties focused on whether the
                      arbitration provision in the addendum complies with NRS 597.995. While
                      this case proceeded in district court, however, we determined that the FAA,
                      9 U.S.C. § 1 et seq. (2012), where it applies, preempts NRS 597.995.
                      MMAWC, LLC v. Zion Wood Obi Wan Tr., 135 Nev. 275, 277, 448 P.3d 568,
                      570 (2019). Specifically, if a state law "single [s] out and disfavor[s]
                      arbitration," such as NRS 597.995 does by imposing stricter requirements
                      on arbitration provisions than on other contract provisions, the FAA will
                      preempt that law. Id. (internal quotation marks omitted).
                                  A threshold issue in this appeal is whether the FAA applies
                      because, if it does, it will preempt NRS 597.995s specific authorization
                      requirement, invalidate the district court's grounds for denying Maide's
                      motion to compel arbitration, and moot the parties arguments as to
                      whether the arbitration provision complies with NRS 597.995. Maide failed



                           2Senior  Judge J. Charles Thompson granted Maide's motion to compel
                      arbitration. Judge Adriana Escobar granted the DiLeos' motion for
                      rehearing.

                           3See NRS 38.247(1)(a) (providing that an order denying a motion to
                      compel arbitration may be appealed).
SUPREME COURT
        Of
     NEVADA


(C4 1947A   .41fit.

               :
to address the FAA until its reply brief on appeal, thereby waiving the issue.
See Old Aztec Mine, Inc. v. Brown, 97 Nev. 49, 52, 623 P.2d 981, 983 (1981).
However, because failing to consider FAA preemption would require us to
deliberately ignore obvious and controlling Nevada law, we nevertheless
elect to address this point.4 Cf. Powell v. Liberty Mut. Fire Ins. Co., 127
Nev. 156, 161 11.3, 252 P.3d 668, 672 n.3 (2011) (explaining we may consider
an issue raised for the first time in the reply brief where doing so "is in the
interests of justice).
            In U.S. Home Corp. v. Michael Ballesteros Trust, we explained
the FAA applies where the contract evidences a transaction that involves
interstate commerce. 134 Nev. 180, 186, 415 P.3d 32, 38 (2018); see also 9
U.S.C. § 2 (2012). In the context of the FAA, the word "involves" "is broad
and functionally equivalent to the word 'affecting,'" and a contract "affects
or involves interstate commerce if Congress could regulate the transaction
through the Commerce Clause." Ballesteros, 134 Nev. at 186; 415 P.3d at
38. In considering whether a contract comes within the purview of the FAA,
we recognize that the FAA was intended to "signal the broadest permissible
exercise of Congress Commerce Clause power." Citizens Bank v. Alafabco,
Inc., 539 U.S. 52, 56 (2003); Ballesteros, 134 Nev. at 186, 415 P.3d at 38.
Thus, we have determined that "[slo long as 'commerce' is involved, the FAA
applies." Tallman v. Eighth Judicial Dist. Court, 131 Nev. 713, 724, 359
P.3d 113, 121 (2015). As to arbitration provisions specifically, the FAA will
apply so long as there is evidence that interstate commerce was involved in
the transaction underlying the arbitration agreement.            Allied-Bruce
Terminix Cos. v. Dobson, 513 U.S. 265, 277, 281 (1995) (adopting the


     4We   do not address the other arguments raised for the first time on
appeal.


                                      5
"commerce in fact" test); see also Ballesteros, 134 Nev. at 186-87, 415 P.3d
at 38. Moreover, we have explained that "it is perfectly clear that the FAA
encompasses a wider range of transactions than those actually 'in
commerce'" and the FAA will even govern contracts evidencing intrastate
economic activities so long as those contracts, "when viewed in the
aggregate, substantially affect interstate commerce." Ballesteros, 134 Nev.
at 186-87, 415 P.3d at 38-39 (internal quotation marks omitted).
            For example, in Ballesteros, we considered whether the FAA
governed an arbitration agreement contained in Covenants, Conditions,
and Restrictions (CC&Rs). Id. at 180, 415 P.3d at 34. There, homeowners
sued for construction defects in homes in a common interest community. Id.
at 181, 415 P.3d at 34-35. A central issue was whether the FAA applied, as
the homeowners argued that the CC&Rs addressed real estate and land
that was a local concern. Id. at 181, 187, 415 P.3d at 34, 39. We rejected
that argument, noting that the CC&Rs allowed the property to be
developed, constructed, and sold and that "out-of-state businesses provided
supplies and services in constructing the homes." Id. at 187, 415 P.3d at 39.
We accordingly concluded that the transaction underlying the CC&Rs'
arbitration agreement affected interstate commerce and the FAA
controlled. Id. Ballesteros is not alone in concluding the definition of
"interstate commerce" casts a wide net. Other cases instructive here
include Katzenbach v. McClung, where the United States Supreme Court
concluded a Birmingham restaurant engaged in interstate commerce by
serving interstate travelers and by using food that moves through interstate
commerce. 379 U.S. 294, 302-05 (1964). In Allied-Bruce, a contract to treat
and repair termite damage involved interstate commerce where the
material used to treat and repair termite damage came from outside the



                                     6
                state. 513 U.S. at 282. And in MMAWC, the FAA applied where a licensing
                agreement provided a party the right to use appellant's licensed marks
                internationally. 135 Nev. at 276, 448 P.3d at 569.
                            We have never addressed the FAA's application in the context
                of care- or nursing-home contracts. But the South Carolina Supreme Court
                noted that following Allied-Bruce, most, if not all, courts have concluded
                that nursing home residency contracts implicate interstate commerce, as
                such "contracts usually entail providing residents with meals and medical
                supplies that are inevitably shipped across state lines from out-of-state
                vendors." Dean v. Heritage Healthcare of Ridgeway, LLC, 759 S.E.2d 727,
                732 (S.C. 2014). Similarly, the Kentucky Supreme Court noted that many
                courts have applied the FAA to arbitration provisions in nursing-home
                contracts and that health care is an activity that, in the aggregate,
                represents a general practice subject to federal control. Ping v. Beverly
                Enters., Inc., 376 S.W.3d 581, 589-90 (Ky. 2012).
                            These and other cases across the country show that residency
                home contracts implicate the FAA where they regard supplies that are
                shipped across state lines or involve the use of federal funding. In McGuffey
                Health & Rehabilitation Center v. Gibson, for example, the Alabama
                Supreme Court concluded a nursing home engaged in interstate commerce
                by accepting Medicare for the patient's care and treatment and by
                purchasing goods used for the patient's care from other states. 864 So. 2d
                1061, 1062-63 (Ala. 2003). The Georgia Court of Appeals concluded a
                nursing home engaged in. interstate commerce by purchasing supplies from
                vendors in other states, treating patients from other states, and having
                patients insured through Medicare and private insurances located in other
                states. Triad Health Mgmt. of Ga., HI, LLC v. Johnson, 679 S.E.2d 785,

SUPREME COURT
     OF
   NEVADA
                                                     7
                   787-88 (Ga. Ct. App. 2009). An Illinois court determined a contract involved
                   interstate commerce where Medicare paid for the patient's care and the
                   facility received food, oxygen tanks, beds, and other supplies from vendors
                   in other states, as well as provided services from companies situated in
                   other states and used an out-of-state company to process its payroll. Carter
                   v. SSC Odin Operating Co., 955 N.E.2d 1233, 1239 (III. App. Ct. 2011),
                   reversed in part on other grounds by Carter v. SSC Odin Operating Co., 976
                   N.E.2d 344 (111. 2012). Similarly, a New Jersey court concluded that several
                   nursing facilities that purchased supplies from out-of-state suppliers
                   engaged in interstate commerce. Estate of Ruszala v. Brookdale Living
                   Cmtys., Inc., 1 A.3c1 806, 817 (N.J. Super. Ct. App. Div. 2010); see also THI
                   of N.M. at Hobbs Ctr., LLC v. Spradlin, 893 F. Supp. 2d 1172, 1184 (D.N.M.
                   2012) (concluding a care facility engaged in interstate commerce by
                   accepting Medicare patients and purchasing medical and office supplies and
                   furniture across state lines), affd 532 F. App'x 813 (10th Cir. 2013);
                   Pickering v. Urbantus, LLC, 827 F. Supp. 2d 1010, 1014 (S.D. Iowa 2011)
                   (concluding the FAA applied where the facility purchased medical
                   equipment, laundry supplies, food, and medical supplies from other states
                   and where the parties were located in different states). Furthermore, even
                   where the funding comes through Medicaid or another state medical
                   assistance program, if the program is federally funded, a contract that
                   utilizes those funds implicates interstate commerce and falls under the
                   FAA.5 In re Dec. Nine Co., 225 S.W.3d 693, 697-98 (Tex. App. 2006)



                         5The DiLeos urge us to adopt Oklahoma's approach in Bruner v.
                   Timberlane Manor Ltd. Partnership, 155 P.3d 16, 28-31 (Okla. 2006), and
                   conclude contracts that "involve [ ] a profoundly local transactioe and have
                   a de minimis impact on commerce do not fall within the FAA. Given our
SUPREME COuRT
      OF
    NEVADA
                                                        8
(0) l947.A 4610.
                     (concluding a contract involved interstate commerce and fell within the FAA
                     where one party received federal funds through the state-run Medicaid
                     program).
                                 The record here supports that the contract falls under the FAA's
                     purview. The admission agreement promised to provide Thomas with meals
                     and snacks, laundry service, a bed and other basic furnishings, and care for
                     temporary illnesses. It also gave Thomas's family the option of purchasing
                     additional services, such as cable TV and long-distance phone calls.
                     Supplies for these services are inevitably shipped across state lines. Cf
                     Ruszala, 1 A.3d at 817 ("Clearly these nursing home facilities cannot
                     function without the materials procured from these out-of-state suppliers.").
                     Further, the record shows that Thomas's care was paid for in part by
                     Medicaid,6 further implicating the FAA.7 Cf Spradlin, 893 F. Supp. 2d at
                     1184 (explaining the FAA applied in part because the care center received
                     funding from a state Medicaid program that in turn was funded in


                     decision in Ballesteros, wherein we recognized the broad reach of the FAA,
                     we decline to adopt Oklahoma's approach.

                           6At oral argument before this court, both parties acknowledged this
                     funding came, at least in part, from the federal government. Thus, even if
                     the government program utilized here is state-run, the contract still
                     implicates interstate commerce because it ultimately makes use of federal
                     funds.

                           7We note that Ballesteros clarified there must be evidence to
                     demonstrate interstate commerce was involved before the FAA will apply.
                     134 Nev. at 187, 415 P.3d at 38. We are not persuaded by the DiLeas'
                     argument that this record is devoid of evidence of interstate commerce, for
                     the reasons stated in this opinion. Moreover, when asked at oral argument
                     if a remand for further findings on this point would be appropriate, the
                     DiLeos counsel answered in the negative and urged us to settle this issue
                     based upon the existing record.
SUPREME COURT
       OF
    NEVADA
                                                          9
RN 1947A    .401g.
                 substantial part by the federal government); Owens v. Coosa Valley Health
                 Care, Inc., 890 So. 2d 983, 987-88 (Ala. 2004) (explaining that a contract
                 involved interstate commerce where a substantial portion of the funding for
                 the nursing home came from federally funded Medicaid or Medicare); In re
                 Dec., 225 S..3d at 697-98 (rejecting the argument that a contract did not
                 involve interstate commerce because a party received payments through
                 Medicaid instead of Medicare, where the state's Medicaid program was "a
                 conduit for the federal funds"); see also Visiting Nurse Ass'n of Fla., Inc. v.
                 Jupiter Med. Ctr., Inc., 154 So. 3d 1115, 1124-25 (Fla. 2014) (explaining a
                 contract involved interstate commerce where it contemplated the referral of
                 Medicare patients, even though the record showed no other evidence of
                 interstate commerce).
                             Accordingly, we conclude the FAA governs and preempts NRS
                 597.995.8 The district court therefore erroneously applied NRS 597.995
                 here and abused its discretion by denying the motion to compel arbitration.
                 See Land Baron Invs., Inc. v. Bonnie Springs Family Ltd. Pship, 131 Nev.




                       8Even  if the FAA had not preempted NRS 597.995 here, the district
                 coures decision was erroneous. Nevada has a "fundamental policy favoring
                 the enforceability of arbitration agreements," and we "liberally construe
                 arbitration clauses in favor of granting arbitration." Tallman, 131 Nev. at
                 720, 359 P.3d at 118-19 (internal quotation marks omitted). NRS
                 597.995(1) requires specific authorization for an arbitration provision, and
                 we conclude that requirement was met here, where the arbitration
                 provision was included in a separate, one-page, two-paragraph addendum
                 with a signature line for that particular page.

                       We need not address the DiLeos arguments regarding the statutory
                 heirs, as the district court determined the heirs were not bound by the
                 arbitration clause and Maide does not contest this finding.
SUPREME COURT
     OF
   NEVADA
                                                      10
10) 1947A .04.
                    686, 699 n.10, 356 P.3d 511, 520 n.10 (2015) (reviewing a district court's
                    decision to deny a motion for reconsideration for an abuse of discretion).
                                                  CONCLUSION
                                  The FAA preempts NRS 597.995 in contracts involving
                    interstate commerce. Under the FAA, state law may not impose rules that
                    single out and disfavor arbitration. Because this contract involves
                    interstate commerce, the FAA governs and preempts• NRS 597.995.
                    Accordingly, the district court erred by concluding NRS 597.995 voided the
                    parties arbitration agreement, by granting rehearing and vacating an order
                    referring the Estates claims to arbitration, and by denying the motion to
                    compel arbitration. We therefore reverse that decision and rernand with
                    instructions to grant the motion to compel arbitration of the special
                    administrator's claims.



                                                                                       J.
                                                        Silver


                    We concur:


                      -946X4112...*Trumm.°1e J
                    Parraguirre


                           Al4Gi-f)                J.
                    Stiglich




SUPREME COURT
     OF
     NEVADA
                                                         11
(0) 1947A   44004